Citation Nr: 1425998	
Decision Date: 06/09/14    Archive Date: 06/16/14

DOCKET NO.  11-27 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an initial disability evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).  

2. Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to June 1968.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Veteran testified before the undersigned Veterans Law Judge at a hearing in April 2014.  A transcript of that testimony is of record.   

A claim for TDIU, either expressly raised by the veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of a claim for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  During the pendency of the appeal with respect to a higher initial rating for PTSD, the Veteran submitted a claim for entitlement to TDIU.  This claim was developed and denied in a June 2010 rating decision.  Thereafter, the Veteran did not perfect an appeal.  However, pursuant to Rice, the TDIU issue remains part of the perfected appeal as to the initial rating assigned.  

The issue of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO


FINDING OF FACT

The Veteran's service-connected PTSD is manifested throughout the appeal period by symptoms productive of a level of functional impairment most closely approximating occupational and social impairment with reduced reliability and productivity.  


CONCLUSION OF LAW

Throughout the appeal period, the criteria for an initial disability rating of 50 percent, but no higher, for PTSD are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify the Veteran of information and evidence necessary to substantiate the claim and redefined its duty to assist him in obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2013). 

The appeal arises from the Veteran's disagreement with the initial evaluation assigned to his service-connected disability.  Once service connection has been granted the claim has been substantiated, additional notice under § 5103(a) is not required because the initial intended purpose of the notice has been fulfilled, so any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, thereafter, once a notice of disagreement (NOD) has been filed, for example contesting a downstream issue such as initial rating assigned for disability, only the notice requirements for a rating decision and SOC described in 38 U.S.C. §§ 5104 and 7105 control as to the further communications with the Veteran, including as to what evidence is necessary to establish a more favorable decision with respect to downstream elements of the claim.  38 C.F.R. §3.159(b)(3).  The RO has provided the Veteran the required SOC discussing the reasons and bases for not assigning a higher initial rating and citing the applicable statutes and regulations.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  

As to the duty to assist, the Veteran's service treatment records, VA treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration (SSA).  38 C.F.R. § 3.159(c)(2).  

VA examinations were conducted in April 2013, October 2009, and March 2009.  The Veteran has not argued, and the record does not reflect, that these examinations were inadequate for purposes of rating PTSD.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiners reviewed the claims folder, conducted a psychiatric examination of the Veteran, and provided findings, including a GAF score, relevant to the criteria for rating the disability.  There is no indication in the record that any evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  At the April 2014 hearing, the VLJ explained the necessity to submit evidence reflecting the severity of the Veteran's service-connected disability and asked questions to ascertain the extent of any current symptoms or treatment for the disability.  The VLJ also solicited information relevant to the submission of evidence that might have been overlooked and that might substantiate the claim.  In addition, the Veteran was assisted at the hearing by an accredited representative.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or his representative.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Rating Schedule

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21. 

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In determining the present level of a disability for an initial evaluation, staged ratings must be considered.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings is necessary. 

When evaluating a mental disorder, the rating is to be based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  The extent of social impairment must be considered, but a rating may not be assigned solely on the basis of social impairment.  See 38 C.F.R. § 4.126.  Age may not be considered as a factor in evaluating a service-connected disability.  38 C.F.R. § 4.19.  

A 30 percent disability rating is assigned for a mental disorder when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, DC 9411.

A 50 percent evaluation is warranted if the evidence establishes there is occupational and social impairment, with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work or social relationships.  Id.

A 70 percent evaluation is warranted if the evidence establishes there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted if the evidence establishes there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting oneself or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  Id.  

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) (4th ed. 1994).  A GAF score ranging from 61 to 70 reflects the presence of some mild symptoms (e.g., depressed mood or mild insomnia) or some difficulties in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally indicates one is functioning pretty well, and has some meaningful interpersonal relationships.  A GAF score ranging 51 to 60 is illustrative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See Diagnostic and Statistical Manual of Mental Disorders, 46-47 (4th ed. 1994); 38 C.F.R. § 4.130.


Facts

The April 2009 rating decision on appeal established service connection for PTSD effective from June 20, 2008.  As such, the rating period for consideration on appeal is from that date.  However, as noted above, medical history is for consideration in evaluating a service-connected disability.  

A January 2009 private treatment record indicates that the Veteran complained of anxiety, and stated that he avoided driving on highways.  He reported insomnia and flashbacks/nightmares.  He was described as cooperative, with appropriate speech, average knowledge, anxious and bitter mood, appropriate affect, linear thought process, appropriate thought content, good insight and judgment, and without any suicidal or homicidal ideation.  He was diagnosed with anxiety and given a GAF score of 60.  

The Veteran's first VA examination, conducted in March 2009, indicates that the Veteran had difficulty with anxiety, depression, flashbacks, and nightmares.  The examiner wrote that the Veteran had difficulty sleeping more than six hours a night, and that he dealt with increased anger and irritability, as well as decreased energy and crying spells once per month.  The Veteran reported panic attacks three times per week, dreams of his experiences in Vietnam twice a month, and flashbacks three times per week.  The Veteran also reported some difficulty with attention and concentration, although the examiner found that he showed no cognitive losses during the examination.  

The Veteran reported being written up at work for not getting along with others, and the examiner opined that the Veteran had a moderate amount of impairment in occupational reliability.  Socially, the Veteran reported playing cards socially twice per week, and going out with a female friend twice per month.  He attended church twice monthly.  The Veteran explained that he experienced some anxiety in public spaces, but that as long as his back was to the wall and his eye was on the door he was able to enjoy himself.  The examiner gave the Veteran a GAF score of 60, and opined that the Veteran was showing mild to moderate impairment in social and occupational functioning with mild to moderate reduction in reliability and productivity as a result of his symptoms. 

A September 2009 VA PTSD assessment by a social worker indicated that the Veteran believed that his symptoms were worsening, and that he could not sleep.  He explained that he only drives locally and avoids the highway because as soon as he drives on the highway his body gets light and he feels like he is losing control.  The Veteran reported that when someone else is driving he is unable to sit in the front seat, and must sit in the back.  He also explained that he had to give up a job in 1988 due to the driving.  The Veteran explained that during his time in Vietnam, he drove on mined roads and through mortar attacks when delivering the mail.  He stated that he had no difficulty with crowds, and described a good relationship with his daughter, who lives in another city.  He also stated that he had some close friends in town, although he was never married.  He reported attending church.  He also stated that his memory was bad.  The Veteran was described as neatly groomed with clear and coherent speech, depressed mood, flat affect, fair insight, and good judgment and cognition.  He denied suicidal ideation, but noted that he had heard the voices of "the guys holl[e]ring" during an incident in Vietnam, but that this had not occurred for two years.  The social worker assigned a GAF score of 50.  

Another VA examination was conducted in October 2009.  The Veteran described himself as unmarried and living alone, although he was close with his family, who lived out of state.  He reported trying to see them every few months, and speaking with them on the telephone every few weeks.  He also reported that he participated in monthly social card games.  The Veteran reported that therapy had helped reduce the intensity and onset of panic attacks.  He stated that because his anxiety and hypervigilance is worse at night, he has sleep difficulties, resulting in sleeping an average of 3 hours per night.  The Veteran reported that he has lost 15 jobs because of sleeping on the job.  In particular, he stated that his most recent employment ended in termination because he was caught falling sleep on the job twice, and because he was caught leaving the premises in order to get coffee and remain alert.  

The examiner described the Veteran's attitude as appropriate, his affect as restricted and tired, his mood as mildly irritable and tired, his thought process as unremarkable, his judgment as adequate, his intelligence as average, and his insight as adequate.  His thought content consisted of autonomic hyperarousal and hypervigilance at night, as well as anxiety in certain situations during the day such as driving.  He reported no delusions or hallucinations.  There were no homicidal or suicidal thoughts.  The examiner noted that the Veteran becomes extremely anxious while driving on highways, and will ask others so drive him, although this also makes him uncomfortable.  He was able to drive himself to the examination.  The examiner also noted that the Veteran's arousal symptoms at night were very severe, resulting in insomnia and daytime hypersomnolence.  The examiner concluded that the night symptoms are of moderate severe to severe intensity.  The examiner assigned the Veteran a GAF score of 48.  

In December 2009, the Veteran's cousin wrote that when the Veteran visited, he had problems sleeping and could not drive without his cousin.  

In a January 2010 VA treatment note, the Veteran noted that he was still afraid of driving due to its associations with his experiences in Vietnam.  He reported having two anxiety attacks, and stated that he believed these attacks were more likely to happen when he had not slept well the night before.  In March 2010, the Veteran reported that he was sleeping better.  However, in November 2010, he reported that he was not sleeping well, and was waking up multiple times during the night.  In February 2013, the Veteran reported no problems with mood, anxiety, depression, tension, or memory.  He received a negative depression screening, and denied suicidal ideation.  He reported sleeping much better, but he still got panic attacks on the highway.   

The most recent VA examination was conducted in April 2013.  The Veteran described becoming active in his church.  He reported attending weekly services as well as weekly bible study, being on the church hospitality committee, and being part of a team mentoring high risk teens.  He also stated that he visits his adult daughter regularly and watches her children when she travels.  He described going out dancing, playing cards with a regular group, and having a number of good friends.  

The Veteran also discussed his trouble with driving.  He explained he can only drive locally on familiar and small roads.  Someone else has to drive him if he is traveling outside of that area.  The Veteran's brother drove him to the examination.  Even when driving on local roads, the Veteran often experiences panic symptoms if a "bad situation," such as drivers getting too close or beeping at him, arises.  He deals with his panic by stopping the car and walking around, and described this panic as occurring about two days a week.  The Veteran also reported nightmares about twice a week, occasional intrusive memories, and avoidance behaviors related to his trouble with driving.  The Veteran stated that he had difficulty concentrating, and described his mood as "alright."  

The examiner characterized the Veteran's symptoms as mild, and his social life as active.  The examiner noted that his most recent termination does not appear to be a result of psychological symptoms.  The examiner explained that the Veteran's current symptoms do not appear to be interfering significantly with his ability to engage in desirable social activities, or make/sustain interpersonal relationships.  The examiner felt that the Veteran's symptoms would likely cause minimal impairment in employment based on his history of ability to maintain successful employment with PTSD symptoms at a level similar to or greater than present severity.  The examiner did note that if a job required the Veteran to drive or travel outside of his comfort zone, he would likely have moderate difficulty with work attendance.  The examiner felt that the Veteran suffered from occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The examiner assigned the Veteran a GAF score of 65, and described his mood as jovial.  The examiner recorded the Veteran's symptoms as anxiety and panic attacks more than once a week.  

In April 2014, the Veteran saw a private health provider, and reported that he was still not sleeping, and was still anxious sometimes.  He denied psychotic/manic symptoms and suicidal or homicidal ideation.  He was described as logical and goal directed, alert, awake, and with good concentration.  The treatment record noted that based on the Veteran's long history of PTSD and age, he was not fit mentally for working.  

Also in April 2014, a hearing was conducted.  At this hearing, the Veteran testified that he experiences panic attacks every day, and has trouble sleeping every night.  He said that he falls asleep in the day in different places because he cannot sleep at night, and is kept up by nightmares.  Although he described himself as a short-tempered loner, he reported that he had no problems with his relationship with his family, that he was active in his church, including being a member of the greeting committee, and that he has two friends with whom he interacts on a daily basis.  He stated that he had been fired from his previous position for theft of company time because he walked off the job due to a panic attack.  

Analysis

The Veteran's PTSD is best described as manifested by symptoms productive of functional impairment comparable to occupational and social impairment with reduced reliability and productivity.  The Veteran's symptoms include panic attacks more than once a week, which are triggered by his anxiety when driving.  The Veteran is unable to drive on highways, and must restrict himself to local roadways, or have someone else drive him.  This anxiety surrounding driving necessarily reduces functional reliability.  The Veteran's insomnia leads him to fall asleep throughout the day, reducing his productivity.  The Veteran believes that his tendency to fall asleep during the day has cost him several jobs, and has asserted that his most recent termination was the result of both inadvertently sleeping on the job and leaving the property to buy coffee to stay awake, and of leaving the premises during a panic attack.  As the Veteran's panic attacks continue to occur multiple times a week in spite of his self-imposed driving restrictions, and his nightmares and insomnia also appear to be an ongoing and frequent difficulty, it does not appear that he is generally functioning satisfactorily with only occasional decreases in efficiency.  As such, a rating of 50 percent, rather than 30 percent, is more appropriate.  

The Veteran's symptoms do not cause him to have functional impairment comparable to deficiencies in most areas such as school, family relations, judgment, thinking, or mood.  The Veteran's mood has been anxious or depressed, and he maintains that his PTSD symptoms have caused him to be terminated from multiple positions.  However, his family relations are consistently described as strong.  He has an active social life participating in multiple groups in his church, mentoring at-risk teenagers, participating in regular card games, and keeping in daily contact with friends.  There is no indication that his PTSD symptoms cause him to have deficiencies in judgment, and his thinking has been described as appropriate on most occasions.  Therefore, a 70 percent rating would not be appropriate.  

The Veteran's GAF scores during the period in question range from 48 to 65.  The lowest of these, a 48, was assigned at the October 2009 VA examination, while a 50 was assigned in a September 2009 VA treatment note.  Even at these points, the Veteran's symptoms did not merit a 70 percent rating.  In the October 2009 examination, the Veteran asserted that he had a chronic problem with maintaining a job because of his trouble sleeping at the appropriate time, and discussed his difficulties with anxiety, he also described himself as close with his family.  The examiner noted that the Veteran's thought process was unremarkable and his judgment was adequate.  The September 2009 treatment note also describes his mood as depressed, and his thought process is indicative of flight of ideas, but it also indicates a good relationship with his adult daughter and brother, as well as a long-term relationship with a female friend and some close local friends, and clear and coherent speech.  Neither of these records indicates suicidal or homicidal ideation, illogical or obscure speech, impaired impulse control, spatial disorientation, neglect of personal appearance and hygiene, or an inability to establish and maintain effective relationships.  Therefore, even at this low point, the Veteran was not deficient in most areas, and his symptoms are most reflective of a 50 percent rating.  

The April 2013 VA examination, which assigned a GAF score of 65, is not so marked of an improvement to merit a 30 percent rating.  The Veteran described nightmares twice a week.  He is unable to drive anywhere but his local roads, and even this restricted driving results in experiences of panic twice a week, causing him to stop the car, get out, and walk around.  Although the Veteran's social life is described as quite active, it does not appear that he is generally functioning satisfactorily.  As such, the Veteran is entitled to a 50 percent rating at all points during the appeal period.  

The Board must also consider whether the case presents an exceptional or unusual disability picture that should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration.  See 38 C.F.R. § 3.321(b).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonable describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.  

The schedular rating in this case is adequate.  The diagnostic criteria contemplate and adequately describe the symptomatology of the Veteran's service-connected PTSD.  See Thun, 22 Vet. App. at 116.  The Veteran's PTSD is evaluated by the rating criteria which specifically contemplate the level of occupational and social impairment caused by this disability.  See 38 C.F.R. § 4.120, DC 9411.  Accordingly, a comparison of the Veteran's symptoms and functional impairments resulting from PTSD with the pertinent schedular criteria does not show that his service-connected PTSD presents "such an exceptional or unusual disability picture...as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  

Finally, the Board is cognizant of the ruling in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the United States Court of Appeals for Veterans Claims held that a claim for a total rating based on unemployability (TDIU) due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the issue of TDIU will be discussed further in the remand below.   

There is no doubt to be resolved; the preponderance of the evidence is in favor of an evaluation of 50 percent, and no higher, for PTSD throughout the entire appeal period.  


ORDER

Entitlement to an initial disability evaluation of 50 percent and no higher for PTSD is granted.  


REMAND

The Veteran has asserted that he was terminated from several positions due to his PTSD symptoms, and that his PTSD prevents him from working due to tiredness during the day, difficulty getting along with others, and panic attacks.  A medical opinion is necessary to determine whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  Friscia v. Brown, 7 Vet. App. 294 (1995) (VA has a duty to supplement the record by obtaining an examination that includes an opinion on the effect the appellant's service-connected disabilities have on his ability to work).  In this case, although the April 2013 VA examiner opined that the Veteran should be able to work so long as this employment does not require excessive driving, that examiner based his opinion on the Veteran's past employment history without discussing the Veteran's assertion that his PTSD symptoms caused him to be terminated from previous positions.  Therefore, the examination was not adequate for the purposes of determining entitlement to TDIU.  An April 2014 private treatment record indicates that the Veteran is not mentally fit for working due to his long history of PTSD and his age.  This opinion is not adequate for the purposes of a TDIU claim because it does not provide rationale, and it inappropriately considers the Veteran's age.  38 C.F.R. § 4.19.  

The Board notes that in December 2009, the Veteran was provided a notice letter that informed him of the criteria for establishing a TDIU.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  While the letter contained the correct criteria for establishing a schedular TDIU under 38 C.F.R. § 4.16(a), it contained the incorrect criteria for establishing an extraschedular TDIU under 38 C.F.R. 
§ 4.16(b).  The letter indicated that to establish a TDIU on an extraschedular basis, the Veteran had to establish that his service-connected disability or disabilities presented such an exceptional or unusual disability picture, due to factors such as marked interference with employment or frequent periods of hospitalization, that application of the regular schedular standards was impractical.  In this regard, the letter incorrectly contained the criteria to establish an extraschedular rating under 38 C.F.R. § 3.321(b)(1), rather than the criteria to establish a TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b).  Thus, on remand, the RO or AMC should send to the Veteran another notice letter that explains how to establish a TDIU on an extraschedular basis, pursuant to 38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran and his representative a notice letter that explains how to establish a TDIU on an extraschedular basis, pursuant to 38 C.F.R. § 4.16(b).  

2. Schedule the Veteran for a psychiatric examination of the Veteran by an appropriate examiner, to determine whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected PTSD prevents him from securing or following a substantially gainful occupation consistent with his educational and occupational history, without regard to his age or any nonservice-connected disabilities.  A complete rationale must be provided for the opinion.  

3. If the Veteran's service-connected disability prevents him from working, and he does not meet the schedular criteria for TDIU, then refer the claim to the Director of Compensation for consideration of an extra-schedular rating.

4. After completing all of the above, readjudicate the issues on appeal.  If the benefit remains denied, provide the Veteran with a supplemental statement of the case, and provide an opportunity to respond, before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


